The Estate of Edith H.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2014

                                     No. 04-14-00190-CV

                                   ONEWEST BANK, FSB,
                                       Appellant

                                               v.

                           THE ESTATE OF EDITH H. FRAHM,
                                      Appellee

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2012PC0915
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER

         The parties’ joint motion for extension of time is GRANTED. Appellant’s brief is due to
be filed on or before September 16, 2014. Appellee’s brief will be due sixty days after appellant
files its brief.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court